Citation Nr: 0332422	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-01 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in the 50 percent evaluation 
currently assigned for residuals of a fracture of the skull 
with non-disfiguring scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1948 to April 1952.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2000 decision by the RO which 
denied an increased evaluation in excess of 50 percent for 
the residuals of a skull fracture.  A personal hearing at the 
RO was held in August 2002.  

By rating action November 2002, service connection was 
established for dementia secondary to the service-connected 
skull fracture.  A 50 percent evaluation was assigned, 
effective from February 25, 2000, the date of receipt of 
claim.  38 C.F.R. § 3.400 (b)(2)(i).  The veteran and his 
representative were notified of this decision and did not 
express dissatisfaction with the rating assigned.  
Accordingly, this issue is not in appellate status and will 
not be addressed.  

 
REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

In this case, the veteran was informed of the enactment of 
the VCAA by letter in March 2001.  However, the information 
provided in the letter was very general in nature, and 
amounted to no more than a form letter.  VA failed to inform 
him specifically which evidence VA will seek to provide and 
which evidence the veteran was to provide (see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002)). Compliance requires 
that, once a "substantially completed claim" has been 
received, that the veteran be notified, via letter, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  A general form letter, prepared by the RO, not 
specifically addressing the disability or disabilities at 
issue, is not acceptable.  The RO must indicate which portion 
of that information and evidence, if any, is to be provided 
by the claimant, and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant.  After the 
veteran and his representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Quartuccio, they should be given the opportunity to 
respond.

Furthermore, the veteran has not been provided with the 
appropriate laws and regulations, including 38 C.F.R. 
§ 3.159, which explains fully, VA's duty to assist.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In order to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  The RO must indicate which 
portion of that information and evidence, 
if any, the Secretary will attempt to 
obtain on behalf of the claimant.  After 
the veteran and his representative have  
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for residuals of his skull 
fracture since July 2001.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.   

4.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, as 
well as any other legal precedent and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


